[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Zillow v. Bosel, Slip Opinion No. 2017-Ohio-260.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2017-OHIO-260
                            ZILLOW v. BOSEL, RECORDER.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Zillow v. Bosel, Slip Opinion No. 2017-Ohio-260.]
Cause dismissed as moot.
(No. 2015-1608—Submitted January 10, 2017—Decided January 25, 2017.)
                                  IN MANDAMUS.
                              __________________
        {¶ 1} Upon consideration of the parties’ evidence and briefs, this cause
is dismissed as moot.
        O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL,
FISCHER, and DEWINE, JJ., concur.
                               _________________
        Graydon, Head & Ritchey, L.L.P., and John C. Greiner, for relator.
        Robert L. Herron, Columbiana County Prosecuting Attorney, and
Krista R. Peddicord, Assistant Prosecuting Attorney, for respondent.
                               _________________